Citation Nr: 0910245	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-10 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Helicobacter pylori 
with peptic ulcer disease, to include as secondary to 
service-connected post-traumatic stress disorder (PTSD), 
and/or due to an undiagnosed illness.

2.  Entitlement to service connection for bilateral stress 
headaches, to include as secondary to service-connected PTSD 
and/or due to an undiagnosed illness.

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left knee injury.

4.  Entitlement to a rating in excess of 10 percent for left 
knee laxity.

5.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a right knee injury.

6.  Entitlement to an initial compensable rating for limited 
flexion of the right knee.

7.  Entitlement to an initial rating in excess of 50 percent 
for service-connected PTSD.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to 
October 1992, including honorable combat service in the 
Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005, March 2005, and October 
2005, rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

The January 2005 rating decision increased the Veteran's 
evaluation for left knee laxity to 10 percent and awarded a 
separate 10 percent rating for residuals of a left knee 
injury.  The March 2005 rating decision awarded service 
connection for residuals of a right knee injury, with an 
evaluation of 20 percent, and for limited flexion of the 
right knee, with a noncompensable evaluation.  The October 
2005 rating decision, granted service connection for PTSD, 
with a 50 percent evaluation, and denied service connection 
for bilateral stress headaches and H. pylori with peptic 
ulcer disease.  

The Board notes that in a February 1993 rating decision, he 
was denied service connection for a duodenal ulcer.  He is 
now currently seeking service connection for H. pylori with 
peptic ulcer disease.  Because service connection was not 
previously denied for H. pylori with peptic ulcer disease, 
and because at that time the Veteran was not diagnosed as 
having H. pylori, the claim on appeal will be considered de 
novo.  Boggs v. Peake, 520 F.3d 1330 (2008), see also Ephraim 
v. Brown, 82 F.3d. 399, 402 (Fed. Cir. 1996).

The issues of entitlement to service connection for bilateral 
stress headaches and H. pylori with peptic ulcer disease are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's left knee flexion is at its worst to 115 
degrees with pain.  

3.  The Veteran currently experiences slight laxity in the 
left knee.

4.  The Veteran's right knee flexion is at its worst to 90 
degrees with pain.

5.  The Veteran has mild to moderate joint effusion in the 
right knee indicative of internal derangement of the right 
knee.

6.  The Veteran does not experience recurrent subluxation or 
laxity in the right knee.

7.  The Veteran experiences occupational and social 
impairment, with deficiencies in most areas, due to PTSD.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for residuals of a left knee injury have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2008).

2.  The criteria for a rating in excess of 10 percent for 
left knee laxity have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2008).

3.  The criteria for a rating in excess of 20 percent for 
residuals of a right knee injury have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2008).

4.  The criteria for an initial compensable rating for 
limited flexion of the right knee have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2008).

5.  The criteria for a 70 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1-4.16, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in October 2004, VA notified the Veteran of 
the information and evidence needed to substantiate and 
complete his claims for increased ratings and service 
connection, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the Veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in the May 2008 notice.  Additional 
notice of the criteria for an increased rating regarding the 
Veteran's increased rating claims for the knees, as is now 
required by Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
was also provided in the May 2008 letter.  Notice regarding 
the rating criteria for PTSD, however, was not provided, but 
the Board notes that the United States Court of Appeals for 
Veteran's Claims (Court) has indicated that in claims for a 
higher initial evaluation after the claim for service 
connection has been substantiated and allowed, that further 
notice is not required.  See also Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  As such, the Board finds that VA met its 
duty to notify the Veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial October 2004 notice was given prior to 
the appealed AOJ decisions, dated in January 2005, March 
2005, and October 2005.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disabilities, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though he declined to 
do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the Veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the Veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

Increased ratings

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  In Hart v. Mansfield, 21 
Vet.App. 505 (2007), however, the Court held that "staged" 
ratings are appropriate for an increased rating claim in such 
a case, when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided. That is to say that 
the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Knees

The Veteran contends that his right and left knee 
disabilities warrant higher ratings than currently awarded.  

Diagnostic Code 5010 is considered when a veteran has 
traumatic arthritis and this diagnostic code directs the use 
of rating criteria found at Diagnostic Code 5003.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Specifically, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5260, found at 38 C.F.R. § 4.71a, 
ratings are assigned based on limited flexion of the knee.  
There must be evidence of flexion limited to 45 degrees in 
order for a 10 rating to be assigned.  If flexion is limited 
to 30 degrees, a 20 percent is assigned, and if flexion is 
limited to 15 degrees, a 30 percent rating is assigned.  
Under Diagnostic Code 5261, a 10 percent rating is assigned 
if extension is limited to 10 degrees, 20 percent is assigned 
if extension is limited to 15 degrees, and 30 percent is 
assigned if extension is limited to 20 degrees.  Separate 
ratings for both limited flexion and limited extension are 
allowed if the objective evidence shows a compensable level 
of limited motion for both directions.  See VAOPGCPREC 9-
2004.

Ratings for knee disabilities may also be assigned under 38 
C.F.R. § 4.71a, Diagnostic Code 5257, when there is evidence 
of knee impairment with recurrent subluxation or lateral 
instability.  Specifically, a 10 percent evaluation is 
assigned when the impairment due to subluxation or 
instability is deemed to be slight, a 20 percent evaluation 
is assigned when the impairment is moderate, and a 30 percent 
evaluation is assigned when the impairment is deemed to be 
severe due to recurrent subluxation or lateral instability.  
It is noted that knee impairments may also be evaluated based 
on dislocated or removed cartilage, nonunion and/or malunion 
of the tibia and fibula, or the presence of genu recurvatum.  
See 38 U.S.C.A. § 4.71a, Diagnostic Codes 5258, 5259, 5262 
and 5263.  

Diagnostic Codes 5258 and 5259 provide rating criteria for 
dislocated and removal of semilunar cartilage, respectively. 
Diagnostic Code 5258 provides that a 20 percent rating will 
be assigned when there is dislocate semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) 
and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when 
separate ratings for knee disability may be assigned under 
the limitation of motion codes in addition to ratings under 
Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that separate compensable 
ratings may be assigned when limitation of knee motion is 
compensable, or under Code 5003 or 5010, when there is X-ray 
evidence of arthritis together with a finding of painful 
motion.  Diagnostic Code 5003 allows for rating disabilities 
of the joints by the level of limitation of motion when there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  In order for a separate 
rating to be assigned, there must be evidence of additional 
disability not already considered in evaluating the 
disability under Diagnostic Code 5257 in order to avoid 
pyramiding as per 38 C.F.R. § 4.14.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  The Board 
notes that it appears as though the Veteran's residuals of 
the left knee injury were rated at 10 percent due to 
functional impairment caused by pain upon motion.  In 
accordance therewith, and in accordance with 38 C.F.R. 
Section 4.59, which requires consideration of painful motion 
with any form of arthritis, the Veteran's reports of pain 
have been considered in conjunction with the Board's review 
of the applicable diagnostic codes.

As noted in a September 2004 VA treatment record, the Veteran 
complained of chronic knee pain.  The Veteran was noted to 
have gross effusion and tenderness, minimal crepitus from 
degenerative joint disease, and a full range of motion in the 
knees.  

In January 2005, the Veteran underwent a VA examination of 
the left knee.  He reported left knee pain of 8/10, with 10 
being the most severe pain, swelling with activities, and 
giving way two to three times monthly.  The Veteran limped on 
the left knee, but did not use a brace.  He could walk up to 
two blocks before the onset of pain and swelling.  Physical 
examination of the left knee revealed medial tenderness and 
moderate crepitus with flexion.  There was minimal laxity 
with lateral compression noted, as well as a slightly 
positive Lachman's test.  There was no fluid noted, nor was 
there evidence of local heat or discoloration of the skin.  
The impression was degenerative joint disease status-post 
left knee operative repair with continued knee pain, moderate 
disability, and with progression.  The Veteran had 0 to 115 
degrees range of motion in the left knee and the joint was 
painful upon motion.  The examiner indicated that with 
repetitive use, there was an additional 10 degrees of 
limitation, but there was no additional limitation during 
periods of flare-ups.  The examiner indicated that there was 
slight instability of the left knee.  There was evidence of 
painful motion, but no weakened movement or incoordination.  
There was minimal, excessive fatigability of 10 to 20 percent 
noted.  

In February 2005, the Veteran underwent a VA examination of 
the right knee.  The Veteran reported daily pain and 
swelling.  He advised that the pain and swelling were 
somewhat relieved after lying down overnight.  The Veteran 
reported that he did not use a brace or cane.  The examiner 
indicated that the Veteran had increased pain with repetitive 
motion with a decreased function of probably 50 percent, but 
there were no limitations with flare-ups.  The Veteran was 
noted to walk with a slight limp.  Upon physical examination, 
the Veteran's right knee flexion was to 90 degrees, but he 
was noted to flex another 20 degrees with passive motion 
causing pain.  The Veteran experienced mild subpatellar 
crepitation, but the right patella appeared to be tracking 
normally.  There was an appearance of suprapatellar effusion 
noted, as well as a tender joint line.  The Veteran had a 1 
cm shift on valgus and varus pressure in both the valgus and 
varus positions.  Lachman's and McMurray's testing were 
negative.  The cruciate and collateral ligaments appeared to 
be intact.  Following x-ray of the right knee, there was no 
evidence of arthritic change found, and following a MRI, the 
Veteran was noted to have mild to moderate joint effusion in 
the right knee.  The overall impression was internal 
derangement of the right knee.  

In January 2006, the Veteran submitted a letter regarding his 
bilateral knee disabilities.  He reported popping noises and 
severe pain and swelling of the knees, even after a short 
walk.  He advised that the pain and swelling sometimes lasted 
for days following a walk.  

In the Veteran's March 2006 substantive appeal, he asserted 
that he was not evaluated properly for his service-connected 
knee disabilities as he was examined early in the day.  He 
advised that had he been examined later in the day, his knees 
would have swollen and it would have been difficult for him 
to bend them.  He advised that both knees give way and he 
experiences locking in both knees.  He reported that this 
giving way of the knees has resulting in him falling down.

In July 2006, the Veteran underwent another VA examination 
for the knees.  The Veteran complained of left knee stiffness 
and swelling with difficulty bending the knee.  He also 
complained of left knee clicking, locking, popping and sharp 
pains.  He complained of swelling and stiffness in the right 
knee with lateral knee popping and pain.  The advised that 
this pain was of an aching type in the lateral aspect of the 
knee, and when walking straight ahead, his right knee gives 
out.  The Veteran reported that his bilateral knee pain was 
equal in intensity.  He denied aspiration or effusion.  The 
examiner referred to October 2005 x-ray reports in which the 
Veteran was diagnosed as having patellofemoral spurring on 
the right, mild on the left, and the bilateral patellas were 
noted to be laterally riding.  The Veteran denied 
incapacitating flare-ups and did not require assistive 
devices.  He reported one week off of work in the past year 
due to knee pain, but reported no physician prescribed time 
off from work.  The Veteran reported that following 
repetitive use, he experienced knee stiffness, and the 
examiner stated that this was not substantiated by the 
physical examination as the Veteran had no additional 
limitation following repetitive use.  The examiner further 
indicated that there are no additional limitations with 
flare-ups, nor are there effects of incoordination, fatigue, 
weakness or lack of endurance on joint function.  

The left knee range of motion was from 0 to130 degrees with 
moderate to severe tenderness on extreme flexion.  Again, 
there was no limitation of motion with repetitive use.  There 
was mild left knee medial and lateral joint line tenderness.  
There was no effusion and no varus or valgus instability.  
Anterior drawer and Lachman's tests were negative.  The left 
tibial tubercle and patella were nontender to palpation.  

The right knee range of motion was from 0 to 140 degrees with 
severe pain on extreme flexion.  There was mild, anterior 
medial joint line tenderness and trace lateral joint line 
tenderness.  There was no effusion.  There was trace varus 
instability at 30 degrees, but no varus or valgus instability 
at 0 degrees.  There was no valgus instability at 30 degrees.  
Anterior drawer, McMurray's and Lachman's tests were all 
negative.  There was no loss of motion in the right knee with 
repetitive use.  The examiner diagnosed the Veteran as having 
bilateral patellofemoral joint disease.  

In February 2008, the Veteran underwent an additional VA 
examination of the knees following a request for total 
disability based upon individual unemployability.  The 
Veteran reported daily, constant left knee pain that is 
pressured and achy.  The left knee pops on occasion, and pain 
averages 7 to 8 out of 10 ,and occasionally will reach 9 out 
of 10 in terms of its severity.  Walking and standing more 
than 20 to 30 minutes aggravates the left knee.  The left 
knee occasionally swells and the Veteran reported using a 
brace and cane, which help.  The Veteran did not have 
additional limitation of motion with flare-ups.  His left 
knee disability interferes with his daily activities, 
especially with increased walking or standing.  The Veteran 
reported daily, constant right knee pain that is pressured 
and achy.  He reported pain from 7 to 8 out of 10 in terms of 
severity and experiences aggravation upon standing or walking 
more than 20 to 30 minutes.  There is no additional 
limitation of motion upon flare-ups, and the pain interferes 
with the Veteran's activities involving prolonged standing or 
walking.  

The Veteran's gait was noted to be normal.  Examination of 
the bilateral knees revealed no deformity, swelling or 
palpable tenderness.  He had full extension of both knees, 
with pains over the patella-medially on the right and 
laterally on the left.  He had 0 to 120 degrees of flexion in 
both knees with pains medially and laterally.  The McMurray's 
and Lachman's tests were negative, and there was no laxity or 
instability present.  Active range of motion did not produce 
any weakness, fatigue, or incoordination, bilaterally.  There 
was no additional loss of range of motion with repetitive 
movements.  The examiner diagnosed the Veteran as having 
degenerative joint disease of the bilateral knees and 
chronic, bilateral knee pain.  The examiner indicated that 
the Veteran had normal x-rays of the knees in 2005, and MRI 
of the left knee revealed mild to moderate joint effusion and 
anterior horn of the medial meniscus not seen.  X-rays done 
on this date revealed degenerative joint disease of the 
bilateral knees.  

As noted above, the Veteran is currently rated 10 percent for 
residuals of a left knee disability, and he is also 
separately rated 10 percent for left knee laxity.  Given the 
evidence as outlined above, and in consideration of the 
Veteran's separate evaluation for instability of the left 
knee, the Board finds that the 10 percent rating currently 
awarded for his service-connected left knee disability 
adequately reflects the impairment experienced by the 
Veteran.  His left knee range of motion is within normal 
limits, and as such, he is not entitled to a compensable 
rating under Diagnostic Codes 5260 and 5261.  X-rays revealed 
degenerative joint disease of the left knee, and the Veteran 
has consistently reported pain upon range of motion testing 
in the left knee, but there is no evidence to support a 
finding of occasional incapacitating exacerbations.  Also, 
there is no evidence that the left knee laxity is more than 
slight in nature and in fact, the February 2008 VA 
examination revealed no laxity or instability in the left 
knee.  Moreover, there is no evidence that the Veteran's left 
knee flexion is limited to 30 degrees to warrant a higher, 20 
percent rating.  Thus, the Veteran's current 10 percent 
rating for left knee limitation of motion based upon pain, 
and the separate 10 percent rating for left knee laxity, is 
continued.  

Regarding the right knee, the Veteran is currently rated 20 
percent for the residuals of a right knee injury, and limited 
flexion of the right knee is rated noncompensable as another 
rating based upon limitation of motion of the right knee 
would constitute pyramiding.  The Veteran's range of motion 
of the right knee is to 90 degrees without pain and to 110 
degrees with pain.  He is currently diagnosed as having 
degenerative joint disease of the right knee.  The Veteran 
does not experience recurrent subluxation or laxity of the 
right knee to warrant a separate rating under Diagnostic Code 
5257.  The Board notes that the February 2005 VA examination 
revealed a 1 cm shift on valgus and varus pressure in both 
positions, but there was no finding of right knee instability 
or frequent subluxation.  Further, in February 2008, the VA 
examiner indicated that there was no presence of instability 
or laxity in either knee.  As such, the Board finds that the 
20 percent currently awarded for the Veteran's residuals of a 
right knee injury due to dislocation of the semilunar 
cartilage with frequently episodes of locking, pain and 
effusion of the joint is the most advantageous rating for 
this disability.  The Veteran does not experience limitation 
of motion to 30 degrees to warrant a higher rating.  
Additionally, the Board finds that it would constitute 
pyramiding to award a compensable rating for the Veteran's 
service-connected limitation of flexion in the right knee due 
to painful motion.  Ultimately, a rating in excess of 20 
percent for residuals of the right knee injury, and a 
compensable rating for limited flexion of the right knee, is 
denied.  

The Board has considered whether staged ratings may be 
appropriate pursuant to Hart, and finds that under the 
circumstances, they are not.

PTSD

The Veteran contends that he is entitled to an initial rating 
in excess of 50 percent for service-connected PTSD.  

The Veteran's PTSD has been evaluated using Diagnostic Code 
9411 of 38 C.F.R. § 4.130, which sets forth criteria for 
evaluating PTSD using a general rating formula for mental 
disorders outlined in Diagnostic Code 9440.  Pertinent 
portions of the general rating formula for mental disorders 
are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name...........100 percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships..............................70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships......................50 percent

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. § 
4.125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

According to the DSM-IV, a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job); a GAF 
score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers); a GAF between 61 and 70 
is indicative of mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships; a GAF between 71 
to 80 is indicative that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
school work).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

In August 2005, the Veteran underwent a VA examination for 
his PTSD.  Upon mental status examination, the Veteran was 
noted to be oriented and alert, and his speech was fluent, 
coherent and without evidence of a thought disorder.  He was 
noted to be well-groomed and dressed appropriately.  The 
Veteran's mood was euthymic and his affect was mood 
congruent.  He denied auditory and visual hallucinations.  
His insight and judgment were appropriate.  The Veteran 
advised that he had ongoing, on and off thoughts about 
hurting himself, but denied any thoughts, intent, or plan 
during the evaluation.  He reported sleep problems, insomnia, 
nightmares, intrusive thoughts, flashbacks, and difficulty 
focusing on long-term goals.  The Veteran advised that he 
experienced a sense of detachment and estrangement from his 
family, including two divorces, serious anger problems, even 
with insignificant events.  He reported difficulty watching 
the news and some hypervigilance.  The Veteran further 
reported that he struggles at work with becoming agitated and 
angry with changes, especially if they are insignificant 
changes.  It was noted that he had been counseled at work 
regarding his hostilities towards others and his pattern of 
"shutting people out."  The Veteran advised that his work 
performance and efficiency has been negatively affected by 
his PTSD symptoms.  The examiner diagnosed the Veteran as 
having PTSD, chronic, moderate and major depressive disorder, 
recurrent, moderate (by history).  He was given a GAF of 45.  

The examiner further emphasized that the Veteran's symptoms 
were consistent with PTSD and were of a chronic nature and of 
moderate severity.  He also noted that the Veteran's PTSD 
symptoms did not appear likely to improve considerably within 
the immediate future, particular until he had mental health 
treatment.  

In a January 2006 letter from the Veteran's spouse, she 
indicated that the Veteran has bad memory problems and 
difficulty performing tasks without constant supervision.  
She related that the Veteran is constantly on guard and 
sometimes becomes violent.  She stated that his personal 
hygiene is not the greatest and sometimes goes days without 
showering.  She further noted that the Veteran had difficulty 
keeping a steady job and has held about 15 jobs in the past 
12 years.  She related that he has nightmares four to five 
nights per week and sleeps with a gun under the mattress.  
She also recalled the Veteran daydreaming and quick startle 
response, and advised that the Veteran expresses suicidal 
ideations to her.  

In the Veteran's March 2006 substantive appeal, he indicated 
that he thought about suicide on a daily basis.  He also 
reported that he experiences hallucinations in the form of 
vivid daydreams.  He advised that during these 
"hallucinations" or "spells," he wanders and "wakes up" 
far from where he should be.  He related that his marital 
problems have continued and worsened.  

In July 2006, the Veteran underwent a PTSD assessment for his 
mental health treatment.  He was noted to be married and 
employed.  The Veteran appeared to be anxious, withdrawn, and 
guarded, but cooperative.  The Veteran basically reported the 
same PTSD symptomatology as previously reported in the last 
VA examination.  In addition, he reported that he experienced 
both suicidal and homicidal ideations "quite often," but 
had no plan or intent to carry these thoughts through.  The 
Veteran's PTSD and major depressive disorder diagnoses were 
continued.  His PTSD was noted to be chronic, and his major 
depressive disorder was recurrent and moderate in nature.  He 
was given a GAF score of 46.  

In May 2007, the Veteran underwent another VA examination for 
PTSD.  He again was noted to be married and employed.  The 
Veteran reported a great deal of anxiety, middle insomnia, 
startle problems, marital problems and memory problems.  He 
advised that he experiences four to five nightmares weekly 
and has very vivid memories of Iraq.  The Veteran was noted 
to engage in typical activities of daily living.  The 
examiner indicated that the Veteran appeared quite depressed 
during the interview and was in need of more aggressive PTSD 
treatment.  His thought processes were noted to be logical, 
coherent, and relevant.  He was noted to be attractive, 
articulate, verbal, well dressed, well groomed, and 
cooperative.  The Veteran exhibited good social skills, 
seemed intelligent and his speech was well understood.  He 
was oriented in all spheres and his affect was noted to be 
flat and blunted.  The Veteran appeared to be severely 
depressed.  His reasoning and fund of general information was 
good.  He exhibited no psychomotor slowing or agitation.  His 
verbal comprehension was good, but stated that his short term 
memory was poor and his sensorium was cloudy.  The Veteran 
endorsed the same psychological symptoms as related before.  
He admitted to having suicidal ideations.  

The examiner's assessment was that the Veteran was that he 
was anxious and preoccupied with losing his job.  He was 
noted to have a poor relationship with his wife.  The 
examiner opined that the Veteran's condition was very severe 
as he has severe depression, apathy, and fatigue.  The 
examiner indicated that the Veteran's depression is evident 
on his face and in his posture.  He entertains suicidal ideas 
and could benefit from more aggressive treatment.  The 
Veteran was noted to be totally preoccupied with his Persian 
Gulf War experiences-especially his guilt and remorse for 
the events he participated in.  The examiner stated that the 
Veteran's profile is indicative of a "cry for help" and 
reflects a high level of PTSD and severe depression.  The 
Veteran's PTSD diagnosis was confirmed, and noted to be 
severe and chronic.  His major depressive disorder was noted 
to be severe and recurrent.  Both the Veteran's PTSD and 
major depressive disorder were given a 45 GAF score.  
Ultimately, the examiner indicated that the Veteran's PTSD 
dramatically interferes with his social and occupational 
adjustment as he experiences lack of focus, poor marital 
relationship and is extremely despondent.  He was found to be 
socially detached and is totally consumed by feelings of 
guilt and remorse.  

In February 2008, the Veteran underwent an additional VA 
examination following his request for total disability based 
upon individual unemployability.  He was noted to be married 
and employed.  The Veteran did not report any significant 
changes between this VA examination and his May 2008 
examination, other than a change in job location.  The 
Veteran was noted to continue to meet the full criteria for 
his previously diagnosed PTSD, and he indicated that his 
symptomatology was about the same level as when previously 
examined.  The examiner confirmed the PTSD and major 
depressive disorder diagnoses, but indicated that the PTSD 
was chronic and moderate in nature and the major depressive 
disorder was recurrent and moderate in nature.  He again was 
assessed a GAF score of 45.  The examiner indicated that the 
Veteran is functioning at approximately the same level since 
his last VA examination.  The examiner opined that the 
symptomatology associated with his PTSD and depression do not 
make him unemployable.  

Given the evidence as outlined above, the Board finds that 
the Veteran is entitled to a 70 percent rating, but no more, 
for his PTSD.  The Veteran has consistently reported his PTSD 
symptoms as including suicidal thoughts, hyperarousal, 
nightmares, intrusive thoughts, severe depression, work and 
marriage difficulty, occasional hallucinations, and these 
symptoms are confirmed by the clinical evidence of record.  
The Veteran's GAF score has varied from 45 to 46 during this 
time frame-meaning from moderate to severe symptoms 
associated with his PTSD.  The Veteran's symptoms have been 
described both as moderate and severe, but his symptomatology 
has remained relatively consistent.  The January 2006 letter 
from the Veteran's spouse confirmed his reported 
symptomatology.  Most pointedly, the May 2007 VA examiner 
indicated that the Veteran's PTSD "dramatically interferes" 
with his social and occupational adjustment, and has a high 
level of PTSD and severe depression.  The examiner 
additionally indicated that the Veteran's condition was 
"very severe," as evidenced by his severe depression, 
apathy and fatigue.  The reported symptomatology is analogous 
to the criteria for a 70 percent rating for PTSD.  

The Board notes at this juncture that VA will handle cases 
affected by change in medical findings or diagnosis so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and regulations 
governing disability compensation and pension.  See 38 C.F.R. 
§ 3.344(a).

The Veteran experiences occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood.  Although the Veteran 
experienced some variation in PTSD symptomatology, his 
symptoms are most analogous to those associated with a 70 
percent rating.  Thus, in an effort to properly rate this 
Veteran, the Board resolves all reasonable doubt in the 
Veteran's favor and finds that he is entitled to a 70 percent 
rating for his PTSD.

The Veteran is not, however, entitled to a rating in excess 
of 70 percent for his PTSD as there is no evidence of total 
occupational and social impairment with symptoms such as, 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
or disorientation to time or place.  Thus, a rating in excess 
of 70 for the Veteran's service-connected PTSD is denied.

The Board has considered whether staged ratings may be 
appropriate pursuant to Hart, and finds that under the 
circumstances, they are not.

Extraschedular considerations

The Veteran does not assert that he is totally unemployable 
because of his service-connected knee disabilities or PTSD, 
nor has he identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  The Board 
notes that the Veteran has alleged that he is unemployable 
due to his service-connected disabilities, but the record 
reflects that the Veteran is currently employed and there is 
no medical opinion of record indicating that the Veteran is 
unemployable due to this bilateral knee disabilities or PTSD.  
Specifically, the Veteran has not required frequent periods 
of hospitalization for treatment of his knee disabilities or 
PTSD.  Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states, 
"Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
service-connected knee disabilities and PTSD, the Board finds 
that the noncompensable evaluation currently assigned 
adequately reflects the clinically established impairment 
experienced by the Veteran.  In the absence of requisite 
factors, the criteria for submission for assignment of an 
extraschedular rating for this disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Consequently, the Board will not refer this 
claim to the Director of Compensation and Pension for 
extraschedular review.


ORDER

An initial rating in excess of 10 percent for service-
connected residuals of a left knee injury is denied.

A rating in excess of 10 percent for left knee laxity is 
denied.

An initial rating in excess of 20 percent for residuals of a 
right knee injury is denied.

An initial compensable rating for limited flexion of the 
right knee is denied.

A 70 percent rating for PTSD is awarded, subject to the laws 
and regulations governing the award of monetary benefits.  


REMAND

In light of the VCAA, further evidentiary development is 
necessary regarding the Veteran's claims of service 
connection for bilateral stress headaches and H. pylori with 
peptic ulcer disease, to include as secondary to PTSD or an 
undiagnosed illness.

The Veteran's service treatment records (STRs) reflect 
multiple treatments for abdominal pain and nausea.  In the 
September 1992 report of medical history, the Veteran was 
noted to have a history of frontal headaches three times 
weekly for three months.  

In May 2005, the Veteran underwent a VA General Medical 
Examination.  He complained of bilateral temporal headaches 
and stomach pain with nausea and dizziness.  As for the 
headaches, the Veteran advised that the symptoms have not 
varied over time.  He reported headaches once to twice 
weekly, usually occurring in the mid-afternoon and lasting 
for hours.  During these headaches, the Veteran would lie 
down and not move.  Regarding the Veteran's stomach, he 
reported a past history of treatment for ulcers.  He reported 
a 15-year history of post-prandial nausea, usually in the 
morning and with occasional vomiting associated with slight 
discomfort in the abdominal area.  The Veteran denied 
hematemesis or melena.  He is not currently undergoing 
treatment for abdominal pain.  There is no reported 
hypoglycemic reactions post-prandially, but does occasionally 
experiences diarrhea.  He denied any colic or distention, but 
noted that he experienced some abdominal pain during diarrhea 
episodes.  Following laboratory testing, the Veteran was 
diagnosed as having H. pylori and peptic ulcer disease.  He 
was also diagnosed as having bilateral stress headaches in 
the bilateral temporal location.  No opinion was given as to 
the etiology of these disabilities.  

In a February 2006 letter, the Veteran indicated that he 
thought his bilateral stress headaches and H. pylori with 
peptic ulcer disease could be secondarily related to his 
service-connected PTSD.  Alternatively, he indicated that 
these conditions were due to an undiagnosed illness or 
exposure to dangerous compounds.  

In the May 2008 statement of accredited representative in an 
appealed case, the Veteran's representative again indicated 
that the Veteran "implied" that his headaches and H. pylori 
with peptic ulcer disease were caused by the Veteran's 
service-connected PTSD.  

The Board finds that the evidence of record is insufficient 
to render a decision on the Veteran's claims of entitlement 
to service connection for H. pylori with peptic ulcer disease 
and bilateral stress headaches.  The STRs reflect treatment 
for symptoms associated with the Veteran's current 
disabilities, but there is no opinion regarding whether his 
current disabilities are attributable to his period of active 
duty.  As such, the Veteran's claim must be remanded for a VA 
examination to be scheduled and an opinion obtained as to 
whether these currently diagnosed disabilities are directly 
related to service, are secondarily related to a service-
connected disability, are secondarily related to exposure to 
chemicals in service, or finally, whether they resulted from 
an undiagnosed illness.  

Of note, the Veteran has contended that his H. pylori with 
peptic ulcer disease and bilateral stress headaches could be 
secondary to his service-connected PTSD.  The Veteran, 
however, was not given notice regarding secondary service 
connection claims.  As such, upon remand, he should be 
provided this notice.  

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice to the Veteran 
with respect to the claims of entitlement 
to service connection for H. pylori and 
peptic ulcer disease and bilateral stress 
headaches to include as secondary to 
service-connected PTSD.  Perform all 
necessary development of the claims.

2.  Schedule the Veteran for a VA 
examination with the appropriate 
specialist to determine the nature and 
extent of the Veteran's current bilateral 
stress headaches and H. pylori with peptic 
ulcer disease.  The Veteran's claims 
folder should be made available to the 
examiner for review.  The examiner is to 
perform all necessary clinical testing and 
render all appropriate diagnoses.  The 
examiner should specifically reference the 
Veteran's in-service treatment for 
abdominal pain, nausea, and headaches, and 
his contentions that his headaches are 
related to his PTSD.  The examiner should 
then render an opinion as to whether it is 
at least as likely as not that the 
Veteran's H. pylori with peptic ulcer 
disease and stress headaches had their 
onset in service, are secondarily related 
to a service-connected disability-
including PTSD, were the result of an 
undiagnosed illness, or resulted from in-
service exposure to chemicals.  All 
opinions expressed must be supported by 
complete rationale.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


